Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the preliminary amendment filed on 7/17/19.

Claim Status
2.	Claim 16 has currently been amended.

Claim Rejections – 35 USC 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed “apparatus for data decryption”, interface, and decryption engine may be implemented as software, per se. Regarding claim 9, it is known in the art that an apparatus for decryption of data may be drawn to a software-implemented apparatus, as disclosed in par [0057], lines 1-10 of the applicant’s specification. Par [0053], lines 1-5 of the applicant’s disclosure discloses that the decryption engine may be utilized to data shuffling operations, which are known to be potentially implemented by execution of software. Par [0055], lines 2-5 of the applicant’s specification discloses that a user interface may be “generated”, among other artificial reality-related functionalities. Claims 10-15 depend from claim 1 and are also, subsequently rejected under 35 

Claim Rejections – 35 USC 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1-8 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Regarding claim 1, it is unclear which specific structure the claimed decryption engine is drawn to. Although fig. 1-2A of the applicant’s specification discloses that the decryption engine may be located on the head-mounted display, the applicant’s specification and claim language do not explicitly disclose the specific structure that the decryption engine is drawn to. Claims 2-8 depend from claim 1 and are also, subsequently rejected under 35 USC 112.
Regarding claim 21, it is unclear which specific structure the claimed encryption engine is drawn to. Although fig. 1-2A of the applicant’s specification discloses that the encryption engine may be located on the head-mounted display, the applicant’s specification and claim language do 

Claim Rejections – 35 USC 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

9.	Claims 1-21 are rejected under 35 USC 103 as being unpatentable over Snell (US 2003/0223580) in view of Koo (US 2014/0351896).
With respect to claim 1, Snell discloses a decryption engine (par [0009], “decryption operation”) configured to:
 for each round of a plurality of rounds for decrypting a block of encrypted data (par [0011], lines 1-14, which discloses generating keys on a round by round basis for reverse cipher/decryption), select a permutation of inputs to the decryption engine from a plurality of permutations of the inputs (par [0031] & fig. 12, “permutation selections”), wherein the inputs include encrypted data segments of the block of encrypted data (par [0036], lines 11-14, which discloses the round key words being needed in the reverse direction for decryption of the encrypted data) and an inverse cipher key segment (par [0080], lines 3-8, “equivalent inverse cipher”), wherein the selected permutation of the inputs is different for at least two rounds of the plurality of rounds (par [0084], lines 15-20, which discloses randomly generating values to produce the selected path permutation); and
par [0004], [0082-0083], and par [0086], which disclose using a plurality of rounds according to various AES versions to perform the decryption operation).
Koo further teaches an artificial reality system (fig. 1, fig. 3-6, par [0007] and [0035], which disclose a head-mounted display for viewing generated images) comprising: 
a decryption engine (fig. 1 and par [0013], which disclose the head-mounted display including enhanced security for decrypting encrypted data); and
a head-mounted display (HMD) configured to output artificial reality content that includes the decrypted data segment (fig. 1, fig. 3-6, par [0013] and [0035], which disclose a head-mounted display including security features for decrypting encrypted data).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the display device-implemented security enhancement environment of Koo within the concept illustrated by Snell in order to improve upon preventing unauthorized access and decryption of secure encrypted data stored on apparatus when incorporating the improved feature of ensuring that the encrypted/decrypted data stored on an apparatus is not compromised even in the event that the encrypted/decrypted data has already been exposed (as disclosed in par [0032] of Koo) which would prevent the attacks caused by exploitation of weakness (disclosed in par [0012] of Snell).

With respect to claim 2, Snell discloses wherein to select the permutation of the inputs for a respective round of the plurality of rounds, the decryption engine is configured to:
par [0018], lines 12-20, “pseudo-random generator”); and
select the permutation of the inputs based on the random number being associated with the selected permutation of the inputs (par [0031], “converting any of random number inputs into path permutation selections”).
With respect to claim 3, Snell discloses wherein the decryption engine is further configured to, for each round of the plurality of rounds, randomly select the inverse cipher key segment based on the random number being associated with the randomly-selected inverse cipher key segment (par [0084], lines 14-20, which discloses a random generator implemented for inverse permutation).

With respect to claim 4, Snell discloses wherein to iteratively compute the portion of the decrypted block of data across the plurality of rounds, the decryption engine is configured to, for each respective round of the plurality of rounds, add the encrypted data segments to the inverse cipher key segment (par [0080], lines 21-25, “Rijndael inverse cipher”).

With respect to claim 5, Snell discloses wherein a number of the encrypted data segments included in each respective permutation of the inputs selected from the plurality of permutations of the inputs is four (par [0058], “four-byte input…..each of the four bytes to produce an output word”).

With respect to claim 6, Snell discloses wherein the plurality of rounds for decrypting the block of encrypted data comprises ten rounds (par [0060], “first ten round constants”), and wherein the encrypted block of data has a length of sixteen bytes (fig. 1, 0….f).
With respect to claim 7, Snell discloses wherein each respective encrypted data segment included in each respective permutation of the inputs has a length of four bytes (par [0062], lines 10-14, “all four bytes of the word”).

With respect to claim 8, Snell and Koo teach the artificial reality system of claim 1.
Koo further teaches wherein the decryption engine is integrated into the HMD (fig. 1, fig. 3-6, par [0013] and [0035], which disclose a head-mounted display including security features for decrypting encrypted data).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the display device-implemented security enhancement environment of Koo within the concept illustrated by Snell according to the motivation discussed regarding claim 1.

With respect to claim 9, Snell discloses an apparatus for data decryption (par [0009], “decryption operation”), the apparatus comprising: 
a decryption engine (par [0009], “decryption operation);
for each round of a plurality of rounds for decrypting the block of encrypted data (par [0011], lines 1-14, which discloses generating keys on a round by round basis for reverse cipher/decryption), select a permutation of inputs to the decryption engine from a plurality of par [0031] & fig. 12, “permutation selections”), wherein the inputs include encrypted data segments of the block of encrypted data (par [0036], lines 11-14, which discloses the round key words being needed in the reverse direction for decryption of the encrypted data) and an inverse cipher key segment (par [0080], lines 3-8, “equivalent inverse cipher”), wherein the selected permutation of the inputs is different for at least two rounds of the plurality of rounds (par [0084], lines 15-20, which discloses randomly generating values to produce the selected path permutation); and
iteratively compute a portion of a decrypted block of data across the plurality of rounds based on the respective selected permutation of the inputs for each round to form a decrypted data segment (par [0004], [0082-0083], and par [0086], which disclose using a plurality of rounds according to various AES versions to perform the decryption operation).
Koo further teaches an interface configured to receive an encrypted block of data (fig. 1, fig. 3-6, and par [0111], lines 15-20, which disclose an input unit connected to a head-mounted device); and
a decryption engine in communication with the interface (fig. 1 and par [0013], which disclose a head-mounted display connected to an embodiment for enhancing security when decrypting encrypted data).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the display device-implemented security enhancement environment of Koo within the concept illustrated by Snell in order to improve upon preventing unauthorized access and decryption of secure encrypted data stored on apparatus when incorporating the improved feature of ensuring that the encrypted/decrypted data stored on an apparatus is not as disclosed in par [0032] of Koo) which would prevent the attacks caused by exploitation of weakness (disclosed in par [0012] of Snell).

With respect to claim 10, Snell discloses wherein to select the permutation of the
inputs for a respective round of the plurality of rounds, the decryption engine is configured to: 
	generate a random number for the respective round (par [0018], lines 12-20, “pseudo-random generator”); and
select the permutation of the inputs based on the random number being associated with the selected permutation of the inputs (par [0031], “converting any of random number inputs into path permutation selections”).

With respect to claim 11, Snell discloses wherein the decryption engine is further configured to, for each round of the plurality of rounds, randomly select the inverse cipher key segment based on the random number being associated with the randomly-selected inverse cipher key segment (par [0084], lines 14-20, which discloses a random generator implemented for inverse permutation).

With respect to claim 12, Snell discloses wherein to iteratively compute the portion of the decrypted block of data across the plurality of rounds, the decryption engine is configured to, for each respective round of the plurality of rounds, add the encrypted data segments to the inverse cipher key segment (par [0080], lines 21-25, “Rijndael inverse cipher”).

With respect to claim 13, Snell discloses wherein a number of the encrypted data segments included in each respective permutation of the inputs selected from the plurality of permutations of the inputs is four (par [0058], “four-byte input…..each of the four bytes to produce an output word”).

With respect to claim 14, Snell discloses wherein the plurality of rounds for decrypting the block of encrypted data comprises ten rounds (par [0060], “first ten round constants”), and wherein the encrypted block of data has a length of sixteen bytes (fig. 1, 0….f).

With respect to claim 14, Snell discloses wherein each respective encrypted data segment included in each respective permutation of the inputs has a length of four bytes (par [0062], lines 10-14, “all four bytes of the word”).

With respect to claim 16, Snell and Koo teach the apparatus of claim 9.
Koo further teaches wherein the apparatus is a system on a chip (SoC) (par [0117], lines 13-15, “ASIC”).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the display device-implemented security enhancement environment of Koo within the concept illustrated by Snell according to the motivation discussed regarding claim 9.
With respect to claim 17, Snell and Koo teach the apparatus of claim 9.
Koo further teaches wherein the SoC is configured to support an artificial reality application (par [0006], “virtual reality system”).

With respect to claim 18, Snell discloses a method of decrypting encrypted data (par [0009], “decryption operation”), the method comprising:
 selecting, for each round of a plurality of rounds for decrypting a block of encrypted data (par [0011], lines 1-14, which discloses generating keys on a round by round basis for reverse cipher/decryption), by a decryption engine (par [0009], “decryption operation”), a permutation of inputs to the decryption engine from a plurality of permutations of the inputs (par [0031] & fig. 12, “permutation selections”), wherein the inputs include encrypted data segments of the block of encrypted data (par [0036], lines 11-14, which discloses the round key words being needed in the reverse direction for decryption of the encrypted data) and an inverse cipher key segment (par [0080], lines 3-8, “equivalent inverse cipher”), wherein the selected permutation of the inputs is different for at least two rounds of the plurality of rounds (par [0084], lines 15-20, which discloses randomly generating values to produce the selected path permutation); and
iteratively compute a portion of a decrypted block of data across the plurality of rounds based on the respective selected permutation of the inputs for each round to form a decrypted data segment (par [0004], [0082-0083], and par [0086], which disclose using a plurality of rounds according to various AES versions to perform the decryption operation).
Koo also further teaches a method for decrypting encrypted data, the method comprising: 
fig. 1 and par [0013], which disclose the head-mounted display including enhanced security for decrypting encrypted data).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the display device-implemented security enhancement environment of Koo within the concept illustrated by Snell in order to improve upon preventing unauthorized access and decryption of secure encrypted data stored on apparatus when incorporating the improved feature of ensuring that the encrypted/decrypted data stored on an apparatus is not compromised even in the event that the encrypted/decrypted data has already been exposed (as disclosed in par [0032] of Koo) which would prevent the attacks caused by exploitation of weakness (disclosed in par [0012] of Snell).

With respect to claim 19, Snell discloses wherein selecting the permutation of the inputs for a respective round of the plurality of rounds comprises:
generating, by the decryption engine, a random number for the respective round (par [0018], lines 12-20, “pseudo-random generator”); and 
selecting, by the decryption engine, the permutation of the inputs based on the random number being associated with the selected permutation of the inputs (par [0031], “converting any of random number inputs into path permutation selections”).
With respect to claim 20, Snell discloses randomly selecting, for each round of the plurality of rounds, the inverse cipher key segment based on the random number being associated with the randomly-selected inverse cipher key segment (par [0084], lines 14-20, which discloses a random generator implemented for inverse permutation).
With respect to claim 21, Snell discloses an encryption engine (par [0020] & fig. 1, “AES/Rijndael encryption”) configured to:
for each round of a plurality of rounds for encrypting a block of encrypted data (par [0011], lines 1-14, which discloses generating keys on a round by round basis for reverse cipher/decryption), select a permutation of inputs to the encryption engine from a plurality of permutations of the inputs (par [0031] & fig. 12, “permutation selections”), wherein the inputs include data segments of the block of encrypted data (par [0036], lines 11-14, which discloses the round key words being needed in the reverse direction for decryption of the encrypted data) and a cipher key segment (par [0080], lines 3-8, “equivalent inverse cipher”), wherein the selected permutation of the inputs is different for at least two rounds of the plurality of rounds (par [0084], lines 15-20, which discloses randomly generating values to produce the selected path permutation); and
iteratively compute an encrypted block of data across the plurality of rounds based on the respective selected permutation of the inputs for each round to form an encrypted data segment (par [0004], [0082-0083], and par [0086], which disclose using a plurality of rounds according to various AES versions to perform an encryption operation).
Koo further teaches an artificial reality system (fig. 1, fig. 3-6, par [0007] and [0035], which disclose a head-mounted display for viewing generated images) comprising: 
a head-mounted display (HMD) configured to output artificial reality content that includes the encrypted data segment (fig. 1, fig. 3-6, par [0013] and [0035], which disclose a head-mounted display including security features for encrypted data).
as disclosed in par [0032] of Koo) which would prevent the attacks caused by exploitation of weakness (disclosed in par [0012] of Snell).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20210324